Citation Nr: 1125289	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  11-01 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for the purpose of receiving Department of Veterans Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran died in August 1999 at the Dorn VA Medical Center.  Verification of his active service is not of record.  The appellant seeks benefits as his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 determination by the VA Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction over the case was subsequently returned to the RO in Columbia, South Carolina.


FINDINGS OF FACT

1.  The appellant and the Veteran were married in August 1970 and divorced in July 1983.

2.  The Veteran died in August 1999.

3.  The appellant was not married to the Veteran at the time of his death.


CONCLUSION OF LAW

The appellant is not the Veteran's surviving spouse for VA death benefit purposes.  38 U.S.C.A. § 101 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.1(j), 3.50 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with the VCAA or the implementing regulation.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Legal Criteria

Death pension, dependency and indemnity compensation (DIC), and accrued benefits are payable to a "surviving spouse" who meets the legal criteria for entitlement to such benefits.  38 U.S.C.A.  §§ 1521, 1541, 5121.

The term "surviving spouse" includes (1) a person of the opposite sex whose marriage to the veteran meets the requirements noted in 38 C.F.R. § 3.1(j); (2) who was the spouse of a veteran at the time of the veteran's death; (3) who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse); and (4) who has not remarried or lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person since the veteran's death.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

Under 38 C.F.R. § 3.1(j), "marriage" is defined for VA purposes as a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.


Analysis

The appellant seeks status as the Veteran's surviving spouse in order to receive VA benefits.  

The record establishes that the appellant and the Veteran were married in August 1970 in South Carolina.  They divorced in July 1983; a copy of the divorce decree from the court in South Carolina is of record.  

The Veteran died in August 1999.  His certificate of death notes that he was divorced at the time of his death.

In her August 2009 claim for benefits, the appellant indicated that her marriage to the Veteran had ended in divorce.  

In statements received in November 2009 and December 2010, the appellant maintained that the divorce occurred because the Veteran allegedly mentally and physically abused her.  She indicated that she never remarried after divorcing the Veteran.  

The Board is sympathetic to the appellant's allegations of abuse.  Nonetheless, the fact remains that she and the Veteran were divorced in July 1983 and were not married at the time of his death in August 1999.  Thus, it is uncontroverted that she does not meet the basic requirements for recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to VA benefits.  The Board has no option but to decide this case in accordance with the applicable law.  Because the Board has no legal basis to grant this appeal, the appellant's claim must be denied.  See Davenport v. Principi, 16 Vet. App. 522 (2002); Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


